Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-19-00792-CV

                                              Richard Leon ROSE,
                                                   Appellant

                                                          v.

                                                Peter G. ADAMS,
                                                     Appellee

                      From the 150th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CI04064
                             Honorable Martha Tanner, Judge Presiding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 2, 2020

DISMISSED FOR WANT OF PROSECUTION

           Appellant Richard Leon Rose filed a notice of appeal in this court on November 7, 2019.

Appellant was required to pay $205.00 in filing fees to this court. See TEX. R. APP. P. 5. 2

Appellant did not timely pay the required fees. On December 5, 2019, when the fees remained

unpaid, we ordered Appellant to provide written proof to this court not later than December 16,


1
  The Honorable Monique Diaz is the presiding judge of the 150th Judicial District Court.
2
  See also TEX. GOV’T CODE ANN. § 51.207(b)(1) (filing fee $100.00); id. §§ 51.0051, .208 (additional fee $50.00);
id. § 51.851(b) (electronic filing fee $20.00); id. § 51.941(a) (services for indigents fee $25.00); Texas Supreme Court
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07–9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.
A § B.l.(a).
                                                                                      04-19-00792-CV


2019, that the filing fees have been paid or Appellant is entitled to appeal without paying the filing

fees. See id. We warned Appellant that if he failed to respond as ordered, the appeal would be

dismissed without further notice. See id. R. 5, 42.3; In re W.J.C., No. 04-05-00532-CV, 2005 WL
3477883, at *1 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).

       To date, Appellant has not paid the fees or filed any response with this court. Therefore,

we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

                                                   PER CURIAM




                                                 -2-